                 Case: 3:19-cr-00137-WHR Doc #: 632 Filed: 08/16/21 Page: 1 of 7 PAGEID #: 3619
AO 245B (Rev. 09/19)    Judgment in a Crim inal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                           Southern District of Ohio                       *AMENDED
                                                                          )
                 UNITED STATES OF AMERICA                                 )       JUDGMENT IN A CRIMINAL CASE
                                    V.                                    )
                        LUJUAN M. ALLEN                                   )
                                                                                  Case N umber: 3: 19cr137(6)
                                                                          )
                                                                          )       USM N umber: 78500-061
                                                                          )
                                                                          )        Vincent P. Popp
                                                                          )       Defendan t' s Attorney
THE DEFENDANT:
~ pleaded gui lty to count(s)            1, as amended
D pleaded nolo contendere to count(s)
  which was accepted by the court.
0 was found gui lty on count(s)
   after a plea of not guilty.

The defendant is adjud icated guilty of these offenses:

Title & Section                     Nature of Offense                                                       Offense Ended               Count
21 U.S.C. § 846 and                 Conspiracy to Possess With Intent to Distribu te 400 Grams               9/26/2019                 as amended

§ 841(a)(1) and (b)(1)              or More of a Mixture or Substance Containing a Detectable

(A)                                 Amount of Fentanyl, a Schedule II Controlled Substance

       The defendant is sentenced as prov ided in pages 2 thro ugh       _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been fou nd not gu il ty on count(s)
Ii'.! Count(s)     25                                    @ is     Dare dismissed on the motion of the Un ited States.

         lt is ordered that the defendant must notify the United States attorney for this district with in 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defena ant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                            6/8/202 1
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge




                                                                                       Walter H. Rice, United States District Judge
                                                                         Name and Title of Judge


                                                                                                           8/16/2021
                                                                         Date
              Case: 3:19-cr-00137-WHR Doc #: 632 Filed: 08/16/21 Page: 2 of 7 PAGEID #: 3620
AO 24S8 (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2- Imprisonment
                                                                                                  Judgment-Page   -=2- of   7
 DEFENDANT: LUJUAN M. ALLEN
 CASE NUMBER: 3:19cr137(6)

                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total tenn of:
  TIME SERVED, with credit for all allowable pre-sentence jail time served, from September 26, 2019, through March 24, 2020.




      D The court makes the following recommendations to the Bureau of Prisons:




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
          •    at   --------- D                      a.m.     D p.m.        on
           D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
          •    as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                       to
 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                                               UNITED STATES MARSHAL


                                                                           By-----======-=-=-==-:-:,~---------
                                                                                    DEPUTY UNITED STATES MARSHAL
            Case: 3:19-cr-00137-WHR Doc #: 632 Filed: 08/16/21 Page: 3 of 7 PAGEID #: 3621
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 Supervised Release
                                                                                                      Judgment-Page     3     of _   __,7__
DEFENDANT: LUJUAN M. ALLEN
CASE NUMBER: 3:19cr137(6)
                                                    SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 5 years. If, after 3 years, the probation officer believes that defendant has gained the maximum benefit from supervision and
 defendant has completed his community service obligation, a motion for early termination should be presented to the Court
 for consideration.




                                                   MANDATORY CONDITIONS
I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check ifapplicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check ff applicable)
5.    ~ You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.    D You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
            Case: 3:19-cr-00137-WHR Doc #: 632 Filed: 08/16/21 Page: 4 of 7 PAGEID #: 3622
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                               Judgment-Poge _ __ _ _ of _ _ _ __ _
DEFENDANT: LUJUAN M. ALLEN
CASE NUMBER: 3:19cr137(6)

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they estab li sh the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pennission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. lf notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation officer to
      take any items prohibited by the conditions of your superv ision that he or she observes in plain view .
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. Tfyou plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity . Tfyou know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the pennission of the
      probation officer.
9.    lfyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own possess, or have access to a fireann , an1munition, destructive device or dangerous weapon (i.e. , anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infonnant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction . The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U .S. probation officer has instructed me on the conditions specified by the cou.rt and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov .


Defendant's Signature                                                                                     Date
                                                                                                                 - - - - -- -- -- - -
            Case: 3:19-cr-00137-WHR
AO 24S8 (Rev. 09/19)
                  Judgment in a Criminal Case
                                              Doc #: 632 Filed: 08/16/21 Page: 5 of 7 PAGEID #: 3623
                       Sheet 3D- Supervised Release
                                                                                             Judgment-Page    5     of _   __._7__
DEFENDANT: LUJUAN M. ALLEN
CASE NUMBER: 3:19cr137(6}

                                         SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant must make himself available for substance abuse testing at least once during the first 15 days of
 supervision and no fewer than twice thereafter and treatment, in-patient or out-patient, if requested by probation officer.
 The defendant shall make a co-payment for treatment services not to exceed $25.00 per month, which is determined by
 the defendant's ability to pay.

 2. The defendant shall seek and maintain employment and/or be involved in a verified, certified course of job training
 throughout the period of supervision. Defendant is not to leave his employment without another job in hand.

 3. The defendant shall contribute 100 hours of community service with an agency and on a schedule agreed upon by the
 Defendant and the Probation Department over the first two (2) years of Supervision. The Court will substitute each hour
 spent In a verified, certified course of Job Training for one hour of Community Service on a 1:1 ratio.

 4. The defendant shall cooperate in the collection of DNA as directed by the probation officer.

 5. The defendant is to support his minor children through compliance with the present valid court ordered child support
 order.

 6. The defendant is to resolve the outstanding warrant in Dayton Municipal Court within thirty (30) days.

 7. The defendant shall participate in the Curfew component of the location monitoring program for a period of 274 days.
 While on curfew in the location monitoring program, defendant Is restricted to his residence every day from 8:00 pm to 8:00
 am, or as directed by the probation officer. The defendant shall be monitored without the use of location monitoring
 technology. During season, the curfew can be extended an hour for pre-approved coaching duties.

 8. The defendant Is not to drive without a valid state driver's license.

 9. The defendant Is to receive cognitive behavioral therapy/moral reconatlon therapy/critical thinking skills/thinking for a
 change.
             Case: 3:19-cr-00137-WHR Doc #: 632 Filed: 08/16/21 Page: 6 of 7 PAGEID #: 3624
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                    Judgment- Page       6     of         7
DEFENDANT: LUJUAN M. ALLEN
CASE NUMBER: 3:19cr137(6)
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment               Restitution                                  AVAA Assessment*            JVTA Assessment**
 TOTALS           $    100.00               $                      $                     $                           $



 0 The determination of restitution is deferred until - - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned paynient, unless specified otherwise in
      the priori!)'. or~er or perc~ntage payment column below. However, pursuant to I 8U.S.C. § 3664{1), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                                                 Total Loss***             Restitution Ordered         Priority or Percentage




 TOTALS                               $                         0.00        $
                                                                                ----------
                                                                                                   0.00


 D     Restitution amount ordered pursuant to plea agreement $

 0     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuantto 18 U.S.C. § 36l2(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 l 2(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       D the interest requirement is waived for the            D fine   D restitution.
       O the interest requirement for the           D fine      D restitution is modified as follows:

 * Amy\ Vicky:,!llldAndyChildPornograph_yVictimAssistanceActof20l8, Pub. L. No. 115-299.
 ** Justice for victims ofTrafficking A.ct of20l5, Pub. L. No. 114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, 1lOA, and I 13A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
              Case: Judgment
AO 245B (Rev. 09/19)
                    3:19-cr-00137-WHR
                             in a Criminal Case
                                                Doc #: 632 Filed: 08/16/21 Page: 7 of 7 PAGEID #: 3625
                       Sheet 6- Schedule of Payments
                                                                                                       Judgment- Page     7      of        7
 DEFENDANT: LUJUAN M. ALLEN
 CASE NUMBER: 3:19cr137(6)

                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
 A     i1    Lump sum payment of$ _1~0~0~.0~0~--- due immediately, balance due

             D      not later than _ _ _ _ _ _ _ _ _ , or
             liZI   in accordance with D C, D D, liZI E, or                •   Fbelow; or

 B     D Payment to begin immediately (may be combined with             D C,        D D, or     D F below); or
 C     D Payment in equal     _____ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
            _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g.• 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal         _____ (e.g., weekly. monthly. quarterly) installments of $ _ _ _ over a period of
            _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or
 E     Ill Payment during the term of supervised release will commence within      60 days      (e.g.• 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
 F     D Special instructions regarding the payment of criminal monetmy penalties:
              If the defendant, while incarcerated,is working in a non-UNICOR or grade 5 UNICOR job, the defendant shall pay
              $25.00 per quarter toward defendant's monetary obligation. If working in a grade 1-4 UNICORjob, defendant shall
              pay 50% of defendant's monthly pay toward defendant's monetary obligation. Any change in this schedule shall be
              made only by order of this Court. After release from imprisonment.and within 60 days of the commencement of the
              term of supervised release,the probation officer shall recommend a revised payment plan to satisfy the balance.

 Unless the court has expressly ordered otherwise, ifthis jud~ent imposes imprisonment, payment ofcriminal mone!aJY penalties is due during
 the period of imprisonment. All criminal mone~ penaffies, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D Joint and Several
       Case Number
       Defendant and Co-Defendant Names                                               Joint and Several             Corr~spondin& Payee,
       (including defendant number)                      Total Amount                     Amount                        1f appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:



 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (I 0) costs, mcluding cost of
 prosecution and court costs.
